DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The response filed on 01/07/2022 has been entered and made of record.
No claims have been amended.
Claims 1-9 and 11-15 are currently pending.

Response to Arguments
Applicant's arguments filed 01/07/2022 have been fully considered but they are not persuasive.                                                                                                                                  Regarding Double Patenting Rejections, the applicant argued that Hutz only discloses that the network configuration of the UE is reconfigured in response to the temporary network connection being established. There is no teaching that this data may indicate a change in a propagation environment between the wireless device 120 and control unit 110, let alone that the network configuration of the wireless device 120 should be reconfigured in response to this data (page 8).
In response to applicant’s argument, the examiner respectfully disagrees with the above argument. As shown in Fig.1A-B&6, Hutz clearly discloses that reconfiguring a connectivity property for the UE when the adjustment (i.e., reconfiguration) of received information data is indicating an updated network configuration for the prior network configuration, the current network or temporary network configuration and the new 

Regarding Objections to the Drawings, the applicant argued that Applicant has previously noted that further amendment is unnecessary under 35 U.S.C. § 113. "The applicant shall furnish a drawing where necessary for the understanding of the subject matter to be patented. (page 9)".
In response to applicant’s argument, the examiner respectfully requests to add textual labels (Fig.1-12) as similar to the co-pending application (16/484659) textual labels of the drawings, for example:

    PNG
    media_image1.png
    302
    452
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    303
    479
    media_image2.png
    Greyscale

since the applicant only added textual labels of processor and memory to Fig.2-3 and 11 filed on 5/19/2021, for example:

    PNG
    media_image3.png
    373
    441
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    378
    446
    media_image4.png
    Greyscale


Regarding Claim 1, the applicant argued that Hutz does not disclose that this reconfiguration is responsive to data from an external sensor indicating a change in a propagation environment between the wireless device 120 and the control unit 110. It is therefore unclear whether the Office Action believes that Hanna discloses the claimed "reconfiguring a connectivity property." Regardless, Applicant submits that Hanna does not disclose this claim limitation.
In response to applicant’s argument, the examiner respectfully disagrees with the above argument. As shown in Fig.1A-B&6, Hutz clearly discloses that reconfiguration of connecting property (e.g., configuration adjustment) for the network device 120 based on a detected configuration change that is received data from the sensors 134, the appliances 132, etc. of the property 101 since the received input data from the sensors, detectors or other devices associated with the security system, for example, a camera, a motion sensor, an alarm detector or other devices associated with the property, for example, the appliances, lights, etc. are indicating a change in a propagation environment between the wireless device 120 and the network access point associated 
Hutz also discloses that reconfiguring a connectivity property for the wireless device UE based on data within or external to the property, environmental data from the property, for example, configuring indoors at the property or outdoors at the property or data to exchange communications over a wireless data channel of cellular LTE network since the received data from the sensors, detectors or other devices, such as a camera, a motion sensor, an alarm detector or the appliances, lights, etc. of the property 101 are indicating a change in a propagation environment between the wireless device 120 and the network access point associated with the network 105 (see Hutz, Fig.1A-B Col 1 lines 32-61, Fig.1A Col 3 lines 27-46 and Fig.1A-B Col 5 lines 8-57).
Hutz further discloses “automatically reconfigure a network configuration for the wireless device in step 172 of Fig.1B” that is reconfiguring a connectivity property for the wireless device UE based on the adjustment (i.e., reconfiguration) of received information data indicating an updated network configuration for the prior network configuration, the current network or temporary network configuration and the new network configuration of the network 105 and the application server 150 since the satellite passive Wi-Fi passive probe requesting sniffing devices (e.g., sensors, detectors or other devices, such as a camera, a motion sensor, an alarm detector or the appliances, lights, etc.) within a property 101 are transmitting the information data to the control unit 110 using various wireless technologies such as, for example, Wi-Fi direct, Bluetooth, Power line communication (PLC), HPAV, G.gn, Ethernet, etc. (see Hutz, Fig.1A-B Col 9 lines 8-29,  and Fig.1A& 5 Col 16 lines 50-65 to Col 17 lines 1-32).

Hanna also discloses that the selection rules of reconfiguring connectivity property (e.g., data from indoor sensors and outdoor sensors) for the mobile electronic device 106/216 and predicting the environmental conditions by configuring an analysis and prediction utility 212 with software programs of the base station since the UE is receiving data signal from indoor sensors 202/outdoor sensors 204/passive infrared sensors (i.e., an external sensor) indicating the mobile electronic device 106 which is outside or inside the premises/the activity level of the occupants through sensor/mobile device presence that are a first change (e.g., indoors or outdoors transition) in a propagation environment conditions between the UE mobile electronic device 106/216 and the base station 108/210 (see Hanna, Fig.1-2 [0035]-[0036] and Fig.2 [0041]). Therefore Hanna reference still discloses the claim limitation of “reconfiguring a connectivity property” in response to a change of indoors or outdoors transition in a propagation environment conditions.

Claims 9 and 11, Applicant make arguments the same argument as in claim 1. Please see the above for examiner’s response.

	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Regarding Claim 1, the applicant further argued that there is no motivation for one of ordinary skill in the art to have modified a standardized trigger of establishing the initial connection (in the context of WiFi - the detection of WiFi probes) with a trigger from sensor data (such as detecting an indoor/outdoor transition of the wireless device). Indeed, such a modification could be to the detriment of the network if a connection establishment process was triggered from sensor data, but the wireless device was not in communication range of the control unit (page 13). 
In response to applicant’s argument, the examiner respectfully disagrees with the above argument. As shown in Fig.1A-B&6, Hutz clearly discloses that the claim limitation of “reconfiguring a connectivity property for the wireless device UE” in accordance with “automatically reconfigure a network configuration for the wireless device in step 172 of Fig.1B” based on the adjustment (i.e., reconfiguration) of received information data indicating an updated network configuration for the prior network configuration, the current network or temporary network configuration and the new 

Claims 9 and 11, Applicant make arguments the same argument as in claim 1. Please see the above for examiner’s response.
	In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case,  it would have been beneficial to use a network configuration for the network 105 which is adjusted based on, for example, a user adjusting the SSID and/or password of the network configuration, a network configuration reset by a user or an internet service provider of the property 101 as taught by Hutz to have incorporated in the system of Hanna to improve the speed of communications between the sensors and other devices  .


Drawings
This communication is considered fully responsive to the response filed on the 7th of January, 2022. The drawings are objected to under 37 CFR 1.83(a) because they fail to show 'respective structural details/characters of corresponding labeled numbers 1, 11-12, 17-20, 30, 40, 51, 59, 60, 70, 81-82, 87 and 89 to Figures 1-3, 4a, 4b, 6a, 6b, 8a, 8b, 10a, 10b, 10c and 11 as described in the specification'.
	Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121 (d). If the changes are not accepted by the examiner, the applicant will be notified and  'respective structural details/characters of
corresponding labeled numbers 1, 11-12, 17-20, 30, 40, 51, 59, 60, 70, 81-82, 87 and 89 to Figures 1-3, 4a, 4b, 6a, 6b, 8a, 8b, 10a, 10b, 10c and 11 as described in the specification').

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Langi, 759 F.2d 887, 225 USPQ645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.3211 or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a 
	"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Langi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). "ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the
Federal Circuit, ON PETITION LOR REHEARING EN BANC (DECIDED: May 30, 2001).
	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may  www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 and 11-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 3-5, 7 and 9 of Co-pending Application 16/484659 in view of Hutz et al. (provisional application No. 62/441684 filed on 01/03/2017) [hereinafter as Hutz], US 10419908 B1. Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following:
Regarding claim 1, the claim 1 of co-pending application discloses A method of operating a cellular telecommunications network, the cellular telecommunications network including a first base station, a User Equipment (UE) and a remote transceiver, wherein the first base station is adapted to send a signal to the UE, the method comprising:
receiving data from an external sensor, the external sensor being external to the first base station, the UE, and the remote transceiver, the data indicating a first change in a propagation environment between the first base station and the UE; and, in response, the remote transceiver repeating a signal between the first base station and the UE at a first power level; and, subsequently, the remote transceiver repeating the signal between the first base station and the UE at a second power level, the second power level being less than the first power level.

the adjustment (i.e., reconfiguration) of received information data is indicating an updated network configuration for the prior network configuration, the current network or temporary network configuration and the new network configuration of the network 105 and the application server 150 (Fig.1A-B Col 1 lines 32-61, Fig.1A-B Col 5 lines 41-57 and Fig.6 Col 17 lines 49-55).                                                 	                                                              	Thus, it would have been obvious to the person of ordinary skill in the art at the time of invention to include reconfiguring a connectivity property for the UE as taught by Hutz is to be added in the co-pending application.                      	                                  	Applicant's claim 1 merely broaden the scope of co-pending application claim 1 by eliminating the term “a remote transceiver, wherein the first base station is adapted to send a signal to the UE, the external sensor being external to the first base station, the UE, and the remote transceiver, the remote transceiver repeating a signal between the first base station and the UE at a first power level; and, subsequently, the remote transceiver repeating the signal between the first base station and the UE at a second power level, the second power level being less than the first power level” to claim 1 of co-pending application.                                                         	                       	             	It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re karlson, 36 USPQ 184 (CCPA). Also note EX Parte Raine, 168 USPQ 375 (bd.App.1969); 

Regarding claim 2, the co-pending application does not disclose reconfiguring the connectivity property for the UE includes adjusting a configuration of the first base station.
	However, Hutz discloses reconfiguring the connectivity property for the UE includes adjusting a configuration of the first base station (Fig.1A-B&2A-B Col 12 lines 63-67 to Col 13 lines 1-21).
	Thus, it would have been obvious to the person of ordinary skill in the art at the time of invention to include reconfiguring the connectivity property for the UE includes adjusting a configuration of the first base station as taught by Hutz is to be added in the co-pending application.

Regarding claim 4, the co-pending application does not disclose reconfiguring a connectivity property for the UE includes instructing a handover of the UE to a second base station.
	However, Hutz discloses reconfiguring a connectivity property for the UE includes instructing a handover of the UE to a second base station (Fig.7 block 710 [0054]).
	Thus, it would have been obvious to the person of ordinary skill in the art at the time of invention to include reconfiguring a connectivity property for the UE includes 

Regarding claim 5, the co-pending application does not disclose reconfiguring the connectivity property for the UE further includes adjusting a configuration of the second base station.
	However, Hutz discloses reconfiguring the connectivity property for the UE further includes adjusting a configuration of the second base station (Fig.3 [0033]).
	Thus, it would have been obvious to the person of ordinary skill in the art at the time of invention to include reconfiguring the connectivity property for the UE further includes adjusting a configuration of the second base station as taught by Hutz is to be added in the co-pending application.

Regarding claim 11, the claim 7 of co-pending application discloses A node for a cellular telecommunications network, the cellular telecommunications network including a first base station and a User Equipment (UE) wherein
the first base station is adapted to send a signal to the UE, the node comprising:
a transceiver adapted to receive data from an external sensor, the external sensor being external to the first base station, the UE, and a remote transceiver, the data indicating a first change in a propagation environment between the first base station and the UE, and, in response,
the transceiver is adapted to repeat a signal between the first base station and the UE, wherein the transceiver repeats the signal between the first base station and the UE at 
	The co-pending application does not disclose a processor adapted to reconfigure a connectivity property for the UE in response to receiving the data.                          	                                	However, Hutz discloses a processor adapted to reconfigure a connectivity property for the UE in response to receiving the data when the adjustment (i.e., reconfiguration) of received information data is indicating an updated network configuration for the prior network configuration, the current network or temporary network configuration and the new network configuration of the network 105 and the application server 150 (Fig.1A-B Col 1 lines 32-61, Fig.1A-B Col 5 lines 41-57 and Fig.6 Col 17 lines 49-55).                                                 	                                                                    	Thus, it would have been obvious to the person of ordinary skill in the art at the time of invention to include a processor adapted to reconfigure a connectivity property for the UE in response to receiving the data as taught by Hutz is to be added in the co-pending application.                      	                                                             	Applicant's claim 11 merely broaden the scope of co-pending application claim 7 by eliminating the term “adapted to send a signal to the UE, being external to the first base station, the UE, and a remote transceiver, and, in response, the transceiver is adapted to repeat a signal between the first base station and the UE, wherein the transceiver repeats the signal between the first base station and the UE at a first power level, and is further adapted to subsequently repeat the signal between the first base station and the UE at a second power level, the second power level being less than the In re karlson, 36 USPQ 184 (CCPA). Also note EX Parte Raine, 168 USPQ 375 (bd.App.1969); omission of a reference element whose function is not need would be obvious to one skilled in the art.

Regarding claim 12, the co-pending application does not disclose the processor is configured to reconfigure the connectivity parameter by one of: instructing a handover to a second base station, or adjusting a configuration of the base station or the second base station. 
	However, Hutz discloses the processor is configured to reconfigure the connectivity parameter by one of: instructing a handover to a second base station, or adjusting a configuration of the base station or the second base station (Fig.1A-B&2A-B Col 12 lines 63-67 to Col 13 lines 1-21).
	Thus, it would have been obvious to the person of ordinary skill in the art at the time of invention to include reconfiguring the connectivity property for the UE includes adjusting a configuration of the first base station as taught by Hutz is to be added in the co-pending application.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hanna et al. [hereinafter as Hanna], US 2014/0365017 A1 in view of Hutz et al. (provisional application No. 62/441684 filed on 01/03/2017) [hereinafter as Hutz], US 10419908 B1.
Regarding claim 1, Hanna discloses wherein a method of operating a first base station in a cellular telecommunications network (Fig.1-2 [0034]-[0035], method of operating a first base station in a service provider/cellular telecommunication network and Fig.1 [0029], the internet, one or more home area networks (HANs) or other local area networks), the cellular telecommunications network further including a User Equipment (UE) (Fig.1-2 [0034]-[0035], the service provider/cellular telecommunication network further including a User Equipment (UE) mobile electronic device 106 and Fig.2 [0042], cloud processing service 222 via the internet or private network) the method comprising:
receiving data from an external sensor indicating a first change in a propagation environment between the UE and the first base station (Fig.1-2 [0035]-[0036], receiving data signal from indoor sensors 202/outdoor sensors 204/passive infrared sensors (i.e., an external sensor) indicating the mobile electronic device 106 is outside or inside the premises/the activity level of the occupants through sensor/mobile device presence that are a first change (e.g., indoors or outdoors transition) in a propagation environment conditions between the UE mobile electronic device 106/216 and the base station 108/210 and Fig.3 [0047]-[0048], acquiring data signal for indoor conditions and outdoor conditions and Fig.1 [0028]-[0029], receiving data signals from the sensors/ external sensor indicating the indoor or outdoor transition between the UE and the base station communicating with remote processing services via the Internet or private network); and, in response, reconfiguring a connectivity property for the UE (Fig.1-2 [0027], in response, selecting/reconfiguring a connectivity property (e.g., location and placement of the indoor sensors 102A and 102B and outdoor sensor 118) in any suitable way for the mobile electronic device 106 to measure the environmental conditions and Fig.2 [0041], an analysis and prediction utility 212 with software programs of the base station is configuring the Selection rules/connectivity property (e.g., data from indoor sensors and outdoor sensors) for the mobile electronic device 106/216 and predicting the environmental conditions).
	Even though Hanna discloses wherein in response, reconfiguring a connectivity property for the UE but Hanna does not specifically disclose that claim language of “reconfiguring”, in the same field of endeavor, Hutz teaches wherein reconfiguring a connectivity property for the UE (Fig.1A-B Col 1 lines 32-61, reconfiguring a connectivity property for the wireless device UE and reconfiguring a network configuration for the wireless device and Fig.1A-B Col 5 lines 41-57, configuring indoors at the property or outdoors at the property/connectivity property for wireless communication device to exchange communications over a wireless data channel of cellular LTE network and Fig.6 Col 17 lines 49-55, configuration adjustment/ reconfiguration of connecting property for the network device).                         	                   	                                 	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Hanna to incorporate the teaching of Hutz in order to provide wireless provisioning in relation to detecting the wireless device within the property.
	It would have been beneficial to use a network configuration for the network 105 which is adjusted based on, for example, a user adjusting the SSID and/or password of the network configuration, a network configuration reset by a user or an internet service provider of the property 101 as taught by Hutz to have incorporated in the system of Hanna to improve the speed of communications between the sensors and other devices of system over the network. (Hutz, Fig.1A-B Col 1 lines 32-61, Fig.1A-B Col 5 lines 41-57, Fig.1A-B Col 8 lines 16-29 and  Fig.6 Col 17 lines 49-55)

Regarding claim 2, Hanna and Hutz disclose all the elements of claim 1 as stated above wherein Hanna further discloses reconfiguring the connectivity property for the UE includes adjusting a configuration of the first base station (Fig.5 [0070]-[0071], reconfiguring the connectivity property for the mobile electronic device 106/UE includes adjusting a configuration of the base station by operating selected mode). Additionally, Hutz discloses reconfiguring the connectivity property for the UE includes adjusting a configuration of the first base station (Fig.1A-B&2A-B Col 12 lines 63-67 to Col 13 lines 1-21, reconfiguring the connectivity property for the UE includes adjusting a network configuration of the first base station and Fig.1A-B to 4A Col 15 lines 61-67, adjusting the network configuration of the first base station and Fig.1A-B&5 Col 17 lines 19-32, a configuration instruction is adjusting the network configuration of the network 105/first base station access point). 

Regarding claim 9, Hanna discloses wherein a non-transitory computer-readable storage medium storing a computer program comprising instructions which, when the program is executed by a computer, cause the computer to (Fig.1-2 [0007], non-transitory computer-readable storage medium storing a computer program comprising instructions which, when the program is executed by a computer, cause the computer to) operate a first base station in a cellular telecommunications network that further includes a User Equipment (UE) (Fig.1-2 [0034]-[0035], operate a first base station in a service provider/cellular telecommunication network, the service provider/cellular telecommunication network further including a User Equipment (UE) mobile electronic device 106 and Fig.1 [0029], the internet, one or more home area networks (HANs) or other local area networks), by:
receiving data from an external sensor indicating a first change in a propagation
environment between the UE and the first base station (Fig.1-2 [0035]-[0036], receiving data signal from indoor sensors 202/outdoor sensors 204/passive infrared sensors (i.e., an external sensor) indicating the mobile electronic device 106 is outside or inside the premises/the activity level of the occupants through sensor/mobile device presence that are a first change (e.g., indoors or outdoors transition) in a propagation environment conditions between the UE mobile electronic device 106/216 and the base station 108/210 and Fig.3 [0047]-[0048], acquiring data signal for indoor conditions and outdoor conditions and Fig.1 [0028]-[0029], receiving data signals from the sensors/ external sensor indicating the indoor or outdoor transition between the UE and the base station communicating with remote processing services via the Internet or private network); and, in response, reconfiguring a connectivity property for the UE (Fig.1-2 [0027], in response, selecting/reconfiguring a connectivity property (e.g., location and placement of the indoor sensors 102A and 102B and outdoor sensor 118) in any suitable way for the mobile electronic device 106 to measure the environmental conditions and Fig.2 [0041], an analysis and prediction utility 212 with software programs of the base station is configuring the Selection rules/connectivity property (e.g., data from indoor sensors and outdoor sensors) for the mobile electronic device 106/216 and predicting the environmental conditions).
	Even though Hanna discloses wherein reconfiguring a connectivity property for the UE but Hanna does not specifically disclose that claim language of “reconfiguring”, in the same field of endeavor, Hutz teaches wherein reconfiguring a connectivity property for the UE (Fig.1A-B Col 1 lines 32-61, reconfiguring a connectivity property for the wireless device UE and reconfiguring a network configuration for the wireless device and Fig.1A-B Col 5 lines 41-57, configuring indoors at the property or outdoors at the property/connectivity property for wireless communication device to exchange communications over a wireless data channel of cellular LTE network and Fig.6 Col 17 lines 49-55, configuration adjustment/ reconfiguration of connecting property for the network device).                         	                   	                             	                             	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified 
	It would have been beneficial to use a network configuration for the network 105 which is adjusted based on, for example, a user adjusting the SSID and/or password of the network configuration, a network configuration reset by a user or an internet service provider of the property 101 as taught by Hutz to have incorporated in the system of Hanna to improve the speed of communications between the sensors and other devices of system over the network. (Hutz, Fig.1A-B Col 1 lines 32-61, Fig.1A-B Col 5 lines 41-57, Fig.1A-B Col 8 lines 16-29 and  Fig.6 Col 17 lines 49-55)

Regarding claim 11, Hanna discloses wherein a base station for a cellular telecommunications network (Fig.1-2 [0034]-[0035], a base station for a service provider/cellular telecommunication network and Fig.1 [0029], the internet, one or more home area networks (HANs) or other local area networks), the cellular telecommunications network including a User Equipment (UE) (Fig.1-2 [0034]-[0035], the service provider/cellular telecommunication network further including a User Equipment (UE) mobile electronic device 106 and Fig.2 [0042], cloud processing service 222 via the internet or private network), the base station (Fig.1 [0028], base station 108) comprising:
a transceiver configured to communicate with the UE and to receive data from an external sensor indicating a first change in a propagation environment between the UE and the transceiver (Fig.1-2 [0032], transceiver of the base station and Fig.1-2 [0035]-[0036], receiving data signal from indoor sensors 202/outdoor sensors 204/passive infrared sensors (i.e., an external sensor) indicating the mobile electronic device 106 is outside or inside the premises/the activity level of the occupants through sensor/mobile device presence that are a first change (e.g., indoors or outdoors transition) in a propagation environment conditions between the UE mobile electronic device 106/216 and the transceiver of base station 108/210 and Fig.3 [0047]-[0048], acquiring data signal for indoor conditions and outdoor conditions and Fig.1 [0028]-[0029], receiving data signals from the sensors/ external sensor indicating the indoor or outdoor transition between the UE and the transceiver of base station communicating with remote processing services via the Internet or private network); and
a processor configured to reconfigure a connectivity property for the UE in response to receiving the data (Fig.1-2 [0032], processor of the base station and Fig.1-2 [0027], selecting/reconfiguring a connectivity property (e.g., location and placement of the indoor sensors 102A and 102B and outdoor sensor 118) in any suitable way for the mobile electronic device 106 to measure the environmental conditions and Fig.2 [0041], an analysis and prediction utility 212 with software programs of the base station is configuring the Selection rules/connectivity property (e.g., data from indoor sensors and outdoor sensors) for the mobile electronic device 106/216 and predicting the environmental conditions in response to receiving the signal data).
	Even though Hanna discloses wherein a processor configured to reconfigure a connectivity property for the UE in response to receiving the data but Hanna does not specifically disclose that claim language of “reconfigure”, in the same field of endeavor, Hutz teaches wherein a processor configured to reconfigure a connectivity property for the UE in response to receiving the data (Fig.1A-B Col 1 lines 32-61, reconfiguring a connectivity property for the wireless device UE and reconfiguring a network configuration for the wireless device in response to receiving the instructions and Fig.1A-B Col 5 lines 41-57, configuring indoors at the property or outdoors at the property/connectivity property for wireless communication device to exchange communications over a wireless data channel of cellular LTE network and Fig.6 Col 17 lines 49-55, configuration adjustment/ reconfiguration of connecting property for the network device in response to receiving the data). 	                                                                        	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Hanna to incorporate the teaching of Hutz in order to provide wireless provisioning in relation to detecting the wireless device within the property.
	It would have been beneficial to use a network configuration for the network 105 which is adjusted based on, for example, a user adjusting the SSID and/or password of the network configuration, a network configuration reset by a user or an internet service provider of the property 101 as taught by Hutz to have incorporated in the system of Hanna to improve the speed of communications between the sensors and other devices of system over the network. (Hutz, Fig.1A-B Col 1 lines 32-61, Fig.1A-B Col 5 lines 41-57, Fig.1A-B Col 8 lines 16-29 and  Fig.6 Col 17 lines 49-55)

Regarding claim 12, Hanna and Hutz disclose all the elements of claim 11 as stated above wherein Hutz further discloses the processor is configured to reconfigure the connectivity parameter by one of:
(Fig.1A-B&2A-B Col 12 lines 63-67 to Col 13 lines 1-21, reconfiguring the connectivity property for the UE includes instruction for adjusting a network configuration of the first base station and Fig.1A-B&5 Col 17 lines 19-32, reconfiguring the connectivity property for the UE includes a configuration instruction for adjusting the network configuration of the network 105/first base station access point).



Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hanna et al. [hereinafter as Hanna], US 2014/0365017 A1 in view of Hutz et al. (provisional application No. 62/441684 filed on 01/03/2017) [hereinafter as Hutz], US 10419908 B1 further in view of Proctor, JR. [hereinafter as Proctor], US 2003/0048770 A1.
Regarding claim 3, Hanna and Hutz disclose all the elements of claim 2 as stated above.
	However Hanna and Hutz does not explicitly discloses wherein the first base station includes a steerable antenna, and the step of adjusting a configuration of the first base station station's configuration includes adjusting a steering angle of the steerable antenna, in the same field of endeavor, Proctor teaches wherein the first base station includes a steerable antenna (Fig.1 [0030] Abstract, directional antenna array 20-1 of the first base station/access point 14-1 includes a steerable adaptive antenna), and the step of adjusting a configuration of the first base station station's configuration includes adjusting a steering angle of the steerable antenna (Fig.1 [0034] Abstract, the step of adjusting a configuration of the first base station/access point's 14-1 configuration includes adjusting an adaptive steering directional angle of the steerable antenna array 20-1 and Fig.1-3 [0040]-[0041], adjusting a configuration of the steerable antenna angle and Fig.8 [0060], steerable antenna with Omni-directional mode).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Hanna and Hutz to incorporate the teaching of Proctor in order to achieve throughput comparable to the legacy wired Ethernet infrastructure.
	It would have been beneficial to use a directional antenna array 20-1 with the access point 14-1 in the first wireless LAN 11-1. The access point 14-1 is responsible for converting received radio frequency signals to their appropriate wired format such as the TCP/IP format suitable for Internet communications through a gateway 16-1 as taught by Proctor to have incorporated in the system of Hanna and Hutz to provide a best received signal metric. (Proctor, Abstract, Fig.1 [0012], Fig.1 [0030]-[0031], and Fig.1-3 [0040]-[0041], and Fig.8 [0060])

Regarding claim 13, Hanna and Hutz disclose all the elements of claim 12 as stated above.
	However, Hanna and Hutz does not explicitly discloses wherein adjusting a configuration of the base station or the second base station includes adjusting a steering angle of an antenna, in the same field of endeavor, Proctor teaches wherein adjusting a configuration of the base station or the second base station includes adjusting a steering angle of an antenna (Fig.1 [0030]-[0031] Abstract, directional antenna arrays 20-1, 20-2 of the base station/access point 14-1, the second base station/access point 14-2 for adjusting a configuration includes adjusting a steerable angle of adaptive antenna and Fig.1-3 [0040]-[0041], adjusting a configuration of the steerable antenna angle and Fig.8 [0060], steerable antenna with Omni-directional mode).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Hanna and Hutz to incorporate the teaching of Proctor in order to achieve throughput comparable to the legacy wired Ethernet infrastructure.
	It would have been beneficial to use a directional antenna arrays 20-1, 20-2 with the access points 14-1, 14-2 in the first/second wireless LAN 11-1, 11-2. The access point 14-1, 14-2 is responsible for converting received radio frequency signals to their appropriate wired format such as the TCP/IP format suitable for Internet communications through a gateways 16-1, 16-2 as taught by Proctor to have incorporated in the system of Hanna and Hutz to provide a best received signal metric. (Proctor, Abstract, Fig.1 [0012], Fig.1 [0030]-[0031], Fig.1-3 [0040]-[0041] and Fig.8 [0060])



Claims 4-5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hanna et al. [hereinafter as Hanna], US 2014/0365017 A1 in view of Hutz et al. (provisional .
Regarding claim 4, Hanna and Hutz disclose all the elements of claim 1 as stated above wherein Hutz further discloses reconfiguring the connectivity property for the UE includes instructing a handover of the UE to a second base station (Fig.1A-B&2A-B Col 12 lines 63-67 to Col 13 lines 1-21, reconfiguring the connectivity property for the UE includes instruction for adjusting a network configuration of the first base station and Fig.1A-B&5 Col 17 lines 19-32, reconfiguring the connectivity property for the UE includes a configuration instruction for adjusting the network configuration of the network 105/first base station access point).  
	Even though Hanna and Hutz discloses wherein reconfiguring a connectivity property for the UE includes instructing a handover of the UE to a second base station, in the same field of endeavor, Guo teaches wherein reconfiguring a connectivity property for the UE includes instructing a handover of the UE to a second base station (Fig.7 block 710 [0054], reconfiguration message comprises a UE handover command instructing the UE to handover from the source NodeB to the target NodeB and Fig.6 [0060], reconfiguring a connectivity property for the UE handing over to the target node B and Fig.6 [0047], configuration parameters to be utilized during the handover and Fig.3 [0033], smart antennas 334 with adjustable beam steering bidirectional adaptive antenna arrays).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Hanna and Hutz to incorporate the teaching of Guo in order to achieve a make-before-
	It would have been beneficial to use the Traffic Channel Reconfiguration message which may be provided alongside a UE Handover Command instructing the UE to execute a handover from the source Node B to the target Node B as taught by Guo to have incorporated in the system of Hanna and Hutz to provide higher data transmission. (Guo, Fig.1-2 [0031], Fig.3 [0032], Fig.6 [0047], Fig.7 block 710 [0054] and Fig.6 [0060])

Regarding claim 5, Hanna, Hutz and Guo disclose all the elements of claim 4 as stated above wherein Guo further discloses reconfiguring the connectivity property for the UE further includes adjusting a configuration of the second base station (Fig.3 [0032]-[0033], adjusting a configuration of the base station or the second base station with adjustable beam steering bidirectional adaptive antenna arrays).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Hanna and Hutz to incorporate the teaching of Guo in order to achieve a make-before-break handover user experience in a TD-SCDMA system improve the speed of communications between the sensors and other devices of system over the network.
	It would have been beneficial to adjust a configuration of the base station or the second base station with adjustable beam steering bidirectional adaptive antenna arrays or other similar beam technologies as taught by Guo to have incorporated in the 

Regarding claim 6, Hanna, Hutz and Guo disclose all the elements of claim 5 as stated above wherein Guo further discloses the second base station includes a steerable antenna, and adjusting a configuration of the second base station includes adjusting a steering angle of the steerable antenna (Fig.3 [0032]-[0033], adjusting an adjustable beam steering bidirectional angle of the steerable antenna arrays)
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Hanna and Hutz to incorporate the teaching of Guo in order to achieve a make-before-break handover user experience in a TD-SCDMA system improve the speed of communications between the sensors and other devices of system over the network.
	It would have been beneficial to adjust a configuration of the base station or the second base station with adjustable beam steering bidirectional adaptive antenna arrays or other similar beam technologies as taught by Guo to have incorporated in the system of Hanna and Hutz to provide higher data transmission. (Guo, Fig.1-2 [0031], Fig.3 [0032] and Fig.3 [0033])



Claims 7-8 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hanna et al. [hereinafter as Hanna], US 2014/0365017 A1 in view of Hutz et al. .
Regarding claim 7, Hanna and Hutz disclose all the elements of claim 1 as stated above. 
	However, Hanna and Hutz does not specifically disclose wherein the first base station includes a database including an association between the data from the external sensor indicating the first change in propagation environment and a plurality of possible reconfigurations responsive to the first change in propagation environment, and wherein the method further includes: determining, from the database, a first reconfiguration of the plurality of possible reconfigurations associated with the first change in propagation environment; and reconfiguring the connectivity property for the UE according to the determined first reconfiguration.
	In the same field of endeavor, Tinnakornsrisuphap teaches wherein the first base station includes a database including an association between the data from the external sensor indicating the first change in propagation environment and a plurality of possible reconfigurations responsive to the first change in propagation environment (Fig.2-3 [0051], the first base station femto base station 202 includes a database including an association between the location measurement/location classification information data  from the external sensor indicating the indoors or outdoors/first change in propagation environment and a plurality of possible adjustments/reconfigurations responsive to the first change in propagation environment), and wherein the method further includes: determining, from the database, a first reconfiguration of the plurality of possible (Fig.2-3&5A [0051]-[0053], determining a first adjustments/reconfiguration of the plurality of possible reconfigurations for the location measurement/location classification information associated with the indoors or outdoors/ first change in propagation environment); and reconfiguring the connectivity property for the UE according to the determined first reconfiguration (Fig.2-3&5A [0051]-[0053], adjusting/reconfiguring the connectivity property for the mobile device 204/UE according to the determined adjustments/first reconfiguration).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Hanna and Hutz to incorporate the teaching of Tinnakornsrisuphap in order to improve signal-to-noise ratio of forward links for mobile devices.
	It would have been beneficial to use logical grouping 502 which includes an electrical component 508 for adjusting RF resource allocation and coverage area of the femtocell based on location classification of the mobile device and performance measurement reports as taught by Tinnakornsrisuphap to have incorporated in the system of Hanna and Hutz to improve indoor and outdoor coverage area and frequency selection. (Tinnakornsrisuphap, Fig.1 [0036] and Fig.2-3&5A [0051]-[0053])

Regarding claim 8, Hanna, Hutz and Tinnakornsrisuphap disclose all the elements of claim 7 as stated above wherein Tinnakornsrisuphap further discloses receiving success data indicating whether the first reconfiguration was successful (Fig.2-3&5A [0053]-[0054], receiving information/success received data indicating whether the adjustments/first reconfiguration was successful);
receiving further data from the external sensor indicating the first change in propagation environment (Fig.2-3 [0047]-[0048], receiving further data from the external sensor indicating the first change in the indoors or outdoors/propagation environment);
determining, from the database, a second reconfiguration of the plurality of possible reconfigurations associated with the first change in propagation environment based on the received success data (Fig.2-3 [0049], determining a second reconfiguration of the plurality of possible adjustments/reconfigurations associated with the signal strength threshold/the indoors or outdoors first change in propagation environment based on the received success data); and
reconfiguring the connectivity property for the UE according to the determined second reconfiguration (Fig.2-3&5A [0050]-[0051], adjusting/reconfiguring the connectivity property for the mobile device 204/UE according to the determined adjustments/second reconfiguration).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Hanna and Hutz to incorporate the teaching of Tinnakornsrisuphap in order to improve signal-to-noise ratio of forward links for mobile devices.
	It would have been beneficial to use logical grouping 502 which includes an electrical component 508 for adjusting RF resource allocation and coverage area of the femtocell based on location classification of the mobile device and performance measurement reports as taught by Tinnakornsrisuphap to have incorporated in the 

Regarding claim 14, Hanna and Hutz disclose all the elements of claim 11 as stated above. 
	However, Han and Hutz does not specifically disclose wherein database including an association between the data from the external sensor indicating the first change in propagation environment and a plurality of possible reconfigurations responsive to the first change in propagation environment, wherein the processor is further configured to: determine, from the database, a first reconfiguration of the plurality of possible reconfigurations associated with the first change in propagation environment; and reconfigure the connectivity property for the UE according to the determined first reconfiguration.
	In the same field of endeavor, Tinnakornsrisuphap teaches wherein database including an association between the data from the external sensor indicating the first change in propagation environment and a plurality of possible reconfigurations responsive to the first change in propagation environment (Fig.2-3 [0051], the first base station femto base station 202 includes a database including an association between the location measurement/location classification information data from the external sensor indicating the indoors or outdoors/first change in propagation environment and a plurality of possible adjustments/reconfigurations responsive to the first change in propagation environment), wherein the processor is further configured to:
(Fig.2-3&5A [0051]-[0053], determining a first adjustments/reconfiguration of the plurality of possible reconfigurations for the location measurement/location classification information associated with the indoors or outdoors/ first change in propagation environment); and reconfigure the connectivity property for the UE according to the determined first reconfiguration (Fig.2-3&5A [0051]-[0053], adjusting/reconfiguring the connectivity property for the mobile device 204/UE according to the determined adjustments/first reconfiguration).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Hanna and Hutz to incorporate the teaching of Tinnakornsrisuphap in order to improve signal-to-noise ratio of forward links for mobile devices.
	It would have been beneficial to use logical grouping 502 which includes an electrical component 508 for adjusting RF resource allocation and coverage area of the femtocell based on location classification of the mobile device and performance measurement reports as taught by Tinnakornsrisuphap to have incorporated in the system of Hanna and Hutz to provide improve indoor and outdoor coverage area and frequency selection. (Tinnakornsrisuphap, Fig.1 [0036] and Fig.2-3&5A [0051]-[0053])

Regarding claim 15, Hanna and Hutz disclose all the elements of claim 11 as stated above. 

	In the same field of endeavor, Tinnakornsrisuphap teaches wherein
the transceiver is further configured to receive success data indicating whether the first reconfiguration was successful (Fig.2-3&5A [0053]-[0054], receiving information/ success received data indicating whether the adjustments/first reconfiguration was successful) and to receive further data from the external sensor indicating the first change in propagation environment (Fig.2-3 [0047]-[0048], receiving further data from the external sensor indicating the first change in the indoors or outdoors/propagation environment); and wherein the processor is further configured to determine, from the database, a second reconfiguration of the plurality of possible reconfigurations associated with the first change in propagation environment based on the received success data (Fig.2-3 [0049], determining a second reconfiguration of the plurality of possible adjustments/ reconfigurations associated with the signal strength threshold/the indoors or outdoors first change in propagation environment based on the received success data), and to reconfigure the connectivity property for the UE according to the determined second reconfiguration (Fig.2-3&5A [0050]-[0051], adjusting/reconfiguring the connectivity property for the mobile device 204/UE according to the determined adjustments/second reconfiguration).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Hanna and Hutz to incorporate the teaching of Tinnakornsrisuphap in order to improve signal-to-noise ratio of forward links for mobile devices.
	It would have been beneficial to use logical grouping 502 which includes an electrical component 508 for adjusting RF resource allocation and coverage area of the femtocell based on location classification of the mobile device and performance measurement reports as taught by Tinnakornsrisuphap to have incorporated in the system of Hanna and Hutz to improve indoor and outdoor coverage area and frequency selection. (Tinnakornsrisuphap, Fig.1 [0036], Fig.2-3 [0047]-[0049] and Fig.2-3&5A [0051]-[0053])


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859. The examiner can normally be reached Monday-Friday 10AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.L/Examiner, Art Unit 2414                                                                                                                                                                                                        
/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414